United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-4036
                                   ___________

Richard Allen Terrell,                *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Southern District of Iowa.
Kenneth S. Apfel, Commissioner of     *      [UNPUBLISHED]
Social Security,                      *
                                      *
             Appellee.                *
                                 ___________

                          Submitted: July 28, 1998

                               Filed: August 3, 1998
                                   ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

      Richard Allen Terrell appeals from an order of the district court1 affirming the
Commissioner&s decision to stop Terrell&s Social Security Income benefits and order
repayment of benefits for which he was ineligible because of his wife&s income. As
Terrell has never disputed the amount of income the Social Security Administration
(SSA) attributed to his wife, nor has he disputed the calculation of overpayment

      1
       The Honorable Charles R. Wolle, Chief Judge, United States District Court for
the Southern District of Iowa.
contained in the SSA&s notices, we conclude that substantial evidence supports the
administrative law judge&s determination that Terrell was not eligible for benefits based
on his family income and that benefits were overpaid to him. See Connell v. Bowen,
888 F.2d 1250, 1251-52 (8th Cir. 1989) (standard of review). Although Terrell argues
that the SSA improperly denied his request for a waiver as to the overpayment, we note
that the issue of waiver is not properly before us, as the Appeals Council referred this
issue back to the SSA, and Terrell alleged neither exhaustion of his administrative
remedies on this issue nor a basis for waiver of the exhaustion requirement. See 42
U.S.C. §§ 405(g), 1383(c)(3); Rodabaugh v. Sullivan, 943 F.2d 855, 857 (8th Cir.
1991) (bases for waiver of exhaustion requirement). Accordingly, the judgment is
affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-